—Order unanimously affirmed without costs. Memorandum: Plaintiff commenced this action to recover damages for injuries that he sustained when he collided with another student while participating in a lacrosse game in the gymnasium at Soule Road Middle School. The game took place in the interval between the end of plaintiff’s gym class and the beginning of the next period. Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. The record establishes that plaintiff voluntarily participated in the game and that defendant breached no duty *1027to protect plaintiff from “unassumed, concealed or unreasonably increased risks” (Benitez v New York City Bd. of Educ., 73 NY2d 650, 658; see also, Marlowe v Rush-Henrietta Cent. School Dist., 167 AD2d 820, affd 78 NY2d 1096). The record further establishes that plaintiff assumed the risk of injury from colliding with another player, a “risk inherent in * * * lacrosse and other sports that involve contact” (Regan v State of New York, 237 AD2d 851, 853, lv denied 91 NY2d 802). (Appeal from Order of Supreme Court, Onondaga County, Elliott, J. — Summary Judgment.) Present — Green, J. P., Pine, Hayes, Hurlbutt and Kehoe, JJ.